PER CURIAM.
This cause is before us on a petition for writ of certiorari to review a decision of the First District Court of Appeal, 363 So.2d 1176 (Fla. 1st DCA 1978). The writ was premised upon conflict certiorari, article V, section 3(b)(3), Florida Constitution. We discharge the writ pursuant to our recent decisions in St. Johns Associates v. Mallard, 373 So.2d 912 (Fla.1979), and Walden v. Hillsborough County Aviation Authority, 375 So.2d 283 (Fla.1979), which resolved existing conflict and control this leasehold taxation question.
It is so ordered.
ENGLAND, C. J., and ADKINS, BOYD, OVERTON, SUNDBERG and ALDERMAN, JJ., concur.